Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes that 1) as indicated in the Non-final Office action mailed 26 May 2021, the phrase “pumping member” has been interpreted under 35 USC 112(f), 2) Applicant has not rebutted this assertion, nor has Applicant amended the claim in a manner to avoid the interpretation under 35 USC 112(f), 3) Applicant alleges in the Remarks filed 14 March 2022 that the “pumping member”, in combination with the other claimed elements, provides a different structure than that of Sei as applied in the rejection under 35 USC 102(a)(1). Examiner has reviewed the application and claims and agrees that given points 1, 2, and 3 above, the claims as amended define over the previously applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

    PNG
    media_image1.png
    136
    636
    media_image1.png
    Greyscale
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791